FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GLORIA HERNANDEZ MARTINEZ,                       No. 06-71010

              Petitioner,                        Agency No. A079-544-164

  v.
                                                 MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Gloria Hernandez Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ decision summarily affirming the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s denial of her application for cancellation of removal based on

her failure to establish the requisite hardship to her qualifying relatives.

      Hernandez Martinez contends that the agency erred in finding that her

qualifying relatives will not suffer hardship if she is removed. We lack jurisdiction

to review the agency’s discretionary determination that petitioner failed to show

exceptional and extremely unusual hardship to a qualifying relative. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                            2                                  06-71010